USCA4 Appeal: 21-7522      Doc: 30         Filed: 09/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-7522


        SHAHID L. A. MAJID,

                            Plaintiff - Appellant,

                     v.

        MD FERNANDO NAVARRO; PRISMA HEALTH, f/k/a Palmetto Health,

                            Defendants - Appellees,

                     and

        PRISM HOSPITAL, f/k/a Palmetto Health Richland,

                            Defendant.


        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Mary G. Lewis, District Judge. (0:20-cv-01900-MGL)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Shahid L. A. Majid, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7522      Doc: 30         Filed: 09/12/2022     Pg: 2 of 2



        PER CURIAM:

               Shahid L. A. Majid, a South Carolina inmate, appeals the district court’s order

        accepting the recommendation of the magistrate judge and granting Defendants summary

        judgment in Majid’s civil action. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Majid v. Navarro,

        No. 0:20-cv-01900-MGL (D.S.C. Sept. 1, 2021). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2